Citation Nr: 1713243	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  15-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a back disorder, to include lumbar myositis. 

2.  Entitlement to service connection for a back disorder, to include lumbar myositis. 

3.  Entitlement to service connection for hyperlipidemia.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder (MDD), and dysthymic disorder, with insomnia. 

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for erectile dysfunction. 

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim for service connection for generalized anxiety disorder and MDD pursuant to Clemons and re-characterized them as shown on the cover page of this decision.  Similarly, the Board has re-characterized the Veteran's claim of entitlement for lumbar myositis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The RO denied a separate issue of entitlement to service connection for a sleep disorder.  The RO based this on a March 2014 private medical record, wherein the physician diagnosed a sleep disorder.  However, in reviewing the March 2014 private medical record, it is clear that the examiner is associating insomnia as a symptom of the Veteran's psychiatric disorder.  For example, the physician wrote, "[The Veteran] complains of nervousness, anxiety, increased irritability, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, depressed mood with suicidal ideas, suspiciousness, isolation episodes and insomnia with nightmares."  The physician did not discuss symptoms involving a sleep disorder, such as sleep apnea.  Thus, the Board finds that a separate issue of entitlement to service connection for a sleep disorder is better characterized as part of the acquired psychiatric disorder.

The issues of entitlement to service connection for erectile dysfunction, an acquired psychiatric disorder, hypertension, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2011 rating decision, the RO denied the claim of entitlement to service connection for lumbar myositis.  Although notified of the denial in a June 2011 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2.  Evidence associated with the claims file since the June 2011 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current back disorder, to include lumbar myositis, is not etiologically related to his military service.  

4.  The Veteran's hyperlipidemia is not a disability for VA compensation purposes.

5.  The Veteran does not have a bilateral hearing loss disability for VA purposes. 

6.  The Veteran's current tinnitus did not manifest in service or within one year of separation from service, and it is not otherwise etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The June 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2.  As pertinent evidence received since the June 2011 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for a back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a back disorder, to include lumbar myositis, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

6.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, because the Veteran's application to reopen entitlement to service connection for a back disorder is granted by this decision, any error related to the VCAA is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

The Board notes that the Veteran was not afforded a VA examination in conjunction with his claim for service connection for hyperlipidemia.  However, the Board finds that no such examination is required in this case because a threshold requirement for providing a VA examination is that the record contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  38 C.F.R. § 3.159(c)(4).  As will be discussed in greater detail below, hyperlipidemia is a laboratory finding and not a disability entitled to compensation.  As the Veteran has not asserted and the record does not show that he has a diagnosed disability based upon his hyperlipidemia, VA is under no duty to afford the Veteran a VA examination with respect to this claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Application to Reopen Previously Denied Claim

Entitlement to service connection for lumbar myositis, claimed as a back injury condition, was previously denied in an un-appealed June 2011 rating decision.  Because new and material evidence has since been submitted, this claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a June 2011 rating decision, the RO denied a claim of entitlement to service connection for lumbar myositis because this disorder did not occur in service and was not aggravated or caused by the Veteran's military service.  Although notified of this decision by a June 2011 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision.  The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the June 2011 rating decision, the Veteran has submitted a private medical report in which a doctor indicates that the Veteran's musculoskeletal disorders, including chronic low back pain and chronic myositis in the para-lumbar spine muscles, are more probably than not secondary to his military service.  Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder and raises a reasonable possibility of substantiating the claim.  Thus, the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection, Generally

The Veteran asserts that his hyperlipidemia, bilateral hearing loss, tinnitus, and back disorder were caused by an in-service occurrence, disease, or injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Sensorineural bilateral hearing loss and tinnitus (organic diseases of the nervous system) are chronic diseases listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as hearing loss and tinnitus) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disorder

Numerous VA and private treatment records show that the Veteran has a current back disorder.  Specifically, a March 2011 VA examination report shows that the Veteran was diagnosed with lumbar myositis and a March 2014 private medical report shows that he was diagnosed with chronic lumbar myositis in the para-lumbar spine muscles and chronic low back pain.  Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran's December 1981 service enlistment examination and December 1984 service separation examination do not show any abnormal back symptoms.  Furthermore, the Veteran denied having previously and currently any recurrent back pain on both occasions.  However, a May 1982 service treatment record shows that the Veteran complained of back pain for two hours after he injured his back in the motor pool while attempting to lift heavy objects.  A physical examination showed a muscle strain and the Veteran was prescribed ice massages and light duty.  Thus, the second element of service connection is met. 

Regarding the nexus requirement of service connection, the medical and lay evidence does not show complaints or treatment for back symptoms until November 2009.  While the claims file contains many instances where the Veteran was treated for his back symptoms since that time, only a June 2011 VA addendum medical opinion report and a March 2014 private medical report discuss the etiology of the Veteran's back disorder and its relationship to his military service.  

The Veteran was afforded a VA examination in March 2011 during which he complained of low back pain that developed during exercise at Fort Hood in 1982.  The Veteran also asserted that he was treated for this disorder in 1990 through his employer.  The examiner diagnosed the Veteran with lumbar myositis.  

Following a review of the Veteran's claims file, his history, his subjective complaints, and objective medical findings from the March 2011 VA physical examination, a VA examiner determined in June 2011 that the Veteran's current low back disorder of lumbar myositis is less likely than not (less than 50 percent probability) related to his in-service back sprain.  The examiner noted the May 1982 service treatment note, which showed that the Veteran had hurt his back lifting heavy objects and was diagnosed with a muscle sprain.  The examiner further noted that the Veteran's service treatment records do not include any other complaints or treatment for a back disorder in service.  The examiner also noted the Veteran's statements that he was treated for this disorder in 1990 and again 2010.  In reaching her conclusion that the Veteran's current back disorder was less likely than not related to his military service, the examiner explained that the first written evidence of any low back disorder after his military service was approximately 26 years after his separation from service.  The examiner also noted that the March 2011 examination report showed that Veteran's in-service low back sprain was acute and transitory and that his current back disorder was acquired several years after his military service.  

In contrast, in a March 2014 statement, a private doctor determined that the Veteran's chronic low back pain and chronic myositis of the para-lumbar spine muscles were more likely than not secondary to his military service performance.  The doctor noted that the Veteran suffered a back trauma during his active duty and that he had complained of low back pain with stiffness, numbness, tingling, weakness, sensorial loss, and cramps in the para-lumbar spine since that time. 

In addition to this medical evidence, the Veteran has asserted throughout the appeal that his current back disorder was caused by his military service.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of musculoskeletal disorder due to the medical complexity of the matter involved.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Lumbar myositis requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder. 

The Veteran's current back disorder, to include lumbar myositis, is not etiologically related to his military service.  While the March 2014 private doctor determined that the Veteran's current back disorder was caused by his military service, the doctor did not indicate that he was able to review any of the pertinent records located in the Veteran's claims file prior to stating his opinion.  Rather, the March 2014 report indicates that the doctor's opinion was only based on the Veteran's history.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by the veteran).  Additionally, the doctor concluded but did not explain the reasoning behind his opinion that the Veteran's back disorder was secondary to his military service apart from noting that he suffered a back trauma in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Thus, the probative value of the March 2014 private medical opinion is greatly diminished.  

Of more probative value is the June 2011 VA examiner's opinion as to the relationship between the Veteran's current back disorder and his military service because of the examiner's expertise, training, education, proper support and explanations, thorough review of the claims file, and the Veteran's self-reported symptoms.  This examiner concluded that the Veteran's current back disorder was not caused by his in-service back muscle sprain and the examiner provided a proper rationale for her opinion.  

Because the probative evidence does not show that the Veteran's current back disorder, to include lumbar myositis, is not etiologically related to his active duty service, the nexus element of service connection is not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Hyperlipidemia

The Veteran contends that his hyperlipidemia condition was caused or aggravated by his military service. 

Several VA and private treatment records, including a March 2014 private medical report, show findings of hyperlipidemia.  However, this condition is not a disability, per se, for which VA compensation may be awarded.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Rather, the Veteran's hyperlipidemia is a laboratory-confirmed clinical finding of abnormal blood chemistry characterized by elevated concentrations of any or all of the lipids in the plasma with no diagnosis of an underlying chronic condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 891 (32nd ed. 2012). 

Although hyperlipidemia may be considered a risk factor in the development of certain diseases, it is not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Furthermore, the term "disability" refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The evidence does not suggest that the Veteran's hyperlipidemia causes him any impairment of earning capacity.  

Because hyperlipidemia is not a current disability for which service connection may be granted, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.

Bilateral Hearing Loss

The Veteran also contends that his current bilateral hearing loss was caused by in-service noise exposure.  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had a VA examination to determine the extent of his hearing loss in October 2014.  An audiogram showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
30
20
25
30
20
LEFT
25
25
30
30
25
20

The Veteran's Maryland CNC speech recognition scores were 100 percent for both ears.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency ranges of 500 to 4000 Hz for both ears and indicated that the Veteran had clinical hearing loss.  

In addition to this VA examination report, a private doctor determined that the Veteran complained of bilateral deafness in a March 2014 medical report.  The Veteran also asserted that this disorder was due to high noises during military operations.  The doctor determined that the Veteran's neurologic disorders were more probable than not secondary to his military service.  However, this doctor did not indicate that an audiogram was performed and did not include any pure tone threshold results in the medical report.  

The Veteran does not have a bilateral hearing loss disability for VA purposes.  While the October 2014 VA examiner determined that the Veteran had clinical hearing loss, the results of the audiological examination show that the criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either ear.  Specifically, the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  His speech recognition scores were 100 percent for both ear.  Furthermore, while the March 2014 private doctor noted that the Veteran had hearing loss and bilateral deafness, the doctor did not provide any rationale, findings, or audiometric readings for these diagnoses.  

The Board is aware that the VA audiologist diagnosed the Veteran with sensorineural hearing loss, which, as noted above, is a chronic disease where service connection may be warranted if it manifested to a compensable degree within one year following discharge from service.  The Veteran's sensorineural hearing loss was not diagnosed until almost 30 years after service.  The mere fact that a veteran has an organic disease of the nervous system after service is not determinative unless that disease results in "disability."  For hearing loss purposes, VA has defined a hearing loss "disability" as a condition that meets the provisions of 38 C.F.R. § 3.385, which definition the Veteran's hearing loss does not meet.  

Although the Court of Appeals for Veterans Claims (Court) has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection (see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)), the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F.3d at 1328; Brammer, 3 Vet. App. at 225.  Overall, there is no competent evidence that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385, as well as no probative evidence that he has ever been diagnosed with a hearing loss disability for either ear during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Tinnitus

The Veteran has also asserted that his tinnitus is caused by in-service noise exposure. 

The Veteran has alleged that he currently has tinnitus, including during the March 2014 private medical evaluation and the October 2014 VA examination.  Evidence of tinnitus symptoms is highly subjective.  The Board finds the Veteran's testimony and statements regarding his current tinnitus to be credible, and thus, the first element of service connection is met. 

The Veteran's service treatment records, including his December 1981 service enlistment examination and December 1984 service separation examination, do not show symptoms of or complaints for tinnitus.  In fact, the first instance of complaints of tinnitus after the Veteran's military service comes from a March 2014 private medical report.  The Veteran complained of tinnitus symptoms as due to his in-service exposure to high noises.  The doctor determined that the Veteran had tinnitus and that his neurological disorders were more probable than not secondary to his military service.  However, the doctor did not provide any rationale for his determination that the Veteran's tinnitus was caused by his military service and did not indicate that he reviewed any pertinent records prior to providing this opinion.  

The Veteran was afforded a VA examination for his tinnitus symptoms in October 2014, during which he complained of intermittent tinnitus in both ears that started approximately four to five years prior to the date of the examination.  After reviewing all available records, the examiner opined that the Veteran's tinnitus was less likely as not caused by noise exposure or acoustic trauma during military service.  The examiner noted that the Veteran claimed service connection for tinnitus after 29 years from service.  Furthermore, the examiner determined that the Veteran's tinnitus symptoms were associated with clinical hearing loss.  

The Veteran's current tinnitus did not manifest in service or within one year of separation from service, and it is not otherwise etiologically related to his military service.  Specifically, the Veteran did not complain of any tinnitus symptoms in service or within one year of separation from service.  Additionally, the medical and lay evidence does not show complaints of or treatment for tinnitus prior to March 2014.  Furthermore, the Veteran stated that his symptoms had their onset four to five years prior to October 2014, which would place the onset in approximately 2009 or 2010, which is more than 20 years following service discharge.  

While the March 2014 private doctor determined that the Veteran's current tinnitus was caused by his military service, the doctor did not indicate that he was able to review any pertinent records located in the Veteran's claims file prior to stating this opinion.  Rather, the March 2014 medical report shows that the doctor's opinion does not have any rationale to support it.  See Stefl, 21 Vet. App. at 124 (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller, 11 Vet. App. at 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom, 12 Vet. App. at 187 (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Thus, the March 2014 private medical opinion is of little probative value.  

Of more probative value is the October 2014 VA examiner's opinion that it is less likely as not that the Veteran's current tinnitus was caused by noise exposure or acoustic trauma during military service because of the examiner's expertise, training, education, proper support and explanations, thorough review of the pertinent records in the claims file, and the Veteran's self-reported symptoms.  The examiner explained that the Veteran complained of intermittent tinnitus in both ears for four to five years.  The examiner also noted the time gap of approximately 29 years between separation from service and the Veteran's complaints of tinnitus symptoms.  Additionally, the examiner determined that tinnitus was a known symptom associated with the Veteran's clinical hearing loss, and, as determined above, the Veteran's hearing loss is not service connectable, and therefore tinnitus cannot be granted on a secondary basis as well. 

Because the probative evidence shows that the Veteran's current tinnitus did not manifest in service or within one year of separation from service and that it is not otherwise etiologically related to his military service, the nexus element of service connection is not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The application to reopen a claim of entitlement to service connection for a back disorder, to include lumbar myositis, is granted.

Service connection for a back disorder, to include lumbar myositis, is denied. 

Service connection for hyperlipidemia is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board must remand the claims of entitlement to service connection for an acquired psychiatric disorder, hypertension, and erectile dysfunction to schedule the Veteran for VA examinations.  See McLendon, 20 Vet. App. at 79.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  A March 2014 private medical report indicates that the Veteran's musculoskeletal, neurological, and psychiatric disorders are more probable than not secondary to his military service.  However, this report is inadequate to adjudicate the Veteran's claims because the doctor did not provide a rationale for his positive nexus opinions.  Thus, the Veteran should be scheduled for VA examinations to determine the nature, severity, and etiology of any erectile dysfunction, acquired psychiatric disorder, sleep disorder, and hypertension symptoms.  

Additionally, the record shows there may be relevant outstanding records pertaining to the claim for service connection for an acquired psychiatric disorder.  For example, in connection with the Veteran's claim for Social Security Administration benefits, a private psychiatrist, Dr. Miguel Balseiro, completed a form, which shows he had provided treatment for the Veteran beginning in May 2008.  In this report, he also noted that the Veteran had received psychiatric treatment by Dr. Miguel Creales from March 2007 to August 2007.  An attempt to obtain these private medical records must be made.

Also, in reviewing the VA treatment records, there may be outstanding records.  The earliest treatment records in the file are from October 2010.  In an October 29, 2010, entry, the examiner noted to see the computerized "problem list," which implies that the Veteran had been treated prior to this date, which would explain why there was a separate "problem list."  Thus, the Board will request that VA treatment records from January 2008 to October 2010 and from February 2014 to the present be obtained.  

Lastly, the Board must also remand the claim of entitlement to a TDIU as this claim is inextricably intertwined with the claims that the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, if service connection for erectile dysfunction, an acquired psychiatric disorder, a sleep disorder, or hypertension is granted, it may impact the claim of entitlement for a TDIU because the Veteran does not currently have any service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide permission for VA to obtain the following private medical records:

(a) Psychiatric treatment records from Dr. Miguel Balseiro from May 2008 until the present time.

(b) Psychiatric treatment records from Dr. Miguel Creales from March 2007 to August 2007.

(c) Medical treatment records from Dr. Carlos E. Mora Quesada.  The Veteran should provide the time period for this treatment.


2. Obtain any outstanding VA treatment records from January 2008 to October 2010 and from February 2014 to the present.  

3. After obtaining additional treatment records, particularly pertaining to psychiatric treatment, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current acquired psychiatric disorder.  The examiner is informed of the following facts:

* The Veteran served on active duty from January 1982 to January 1985.

* The service treatment records do not show any psychiatric complaints.  In a December 1984 Report of Medical History, he denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  See VBMS entry, "STR - Medical," received 11/18/2010, at p. 5.

* A July 2010 private psychiatric medical report that was completed in connection with a claim for Social Security Administration benefits, shows that the Dr. Miguel Balseiro diagnosed the Veteran with severe dysthymic disorder.  He indicated he had first treated the Veteran in May 2008 and addressed the symptoms the Veteran was experiencing.  See VBMS entry, "Medical Treatment Record - Non-Government Facility," received 11/01/2010.  

* VA treatment records show that the Veteran reported being depressed in October 2010 and the cause of such depression.  See VBMS entry, "CAPRI," received on 06/20/2011 and 03/20/2014.

* The Board has requested that VA obtain the records from Dr. Miguel Balseiro.  Thus, these records may have been added to the file.  Additionally, Dr. Balseiro, in that July 2010 report, wrote that the Veteran had received psychiatric treatment from Dr. Miguel Creales from March 2007 to August 2007.  The Board has requested that Dr. Creales's records also be obtained.  Therefore, these records may also have been added to the file.  

* In a March 2014 letter, Dr. Carlos E. Mora Quesada diagnosed the Veteran with generalized anxiety disorder and major depression disease and attributed it to the Veteran's service.  In describing the Veteran's psychiatric symptoms, he noted that the Veteran had insomnia with nightmares.  See VBMS entry, "Medical Treatment Record - Non-Government Facility," received 03/20/2014.

* The Board has requested that VA obtain the records from Dr. Carlos E. Mora Quesada.  Thus, these records may have been added to the file.  

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

(i)  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and dysthymic disorder, manifested in service.  

(ii)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sexual dysfunction or erectile disorder is related to the acquired psychiatric disorder or medication taken for the acquired psychiatric disorder.  

The examiner must provide a rationale for the opinion given, which is based upon medical principles and evidence in the file.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his current hypertension.  The examiner is informed of the following facts:

* The Veteran served on active duty from January 1982 to January 1985.

* The service treatment records show blood pressure readings of 110/60, 110/64, 118/76, 110/80, 120/70, 120/78, 120/80, 118/86.  At his separation examination in December 1984, his blood pressure was reported as 122/86.  In the Report of Medical History that the Veteran completed at that time, he checked "no" to ever having or having then "high or low blood pressure."  See VBMS entry, "STR - Medical," received 11/18/2010, on pgs. 3-6, 26, 28, 32, 34, 37, 46.

* The earliest VA treatment records in the file are from 2010, at which point, the Veteran had a diagnosis of hypertension.  See VBMS entry, "CAPRI," received on 06/20/2011 and 03/20/2014.

* The Board has requested VA treatment records dated prior to 2010 be obtained.  Therefore, these records may also have been added to the file.  

* In a March 2014 letter, Dr. Carlos E. Mora Quesada diagnosed the Veteran with generalized anxiety disorder and major depression disease and attributed it to the Veteran's service.  See VBMS entry, "Medical Treatment Record - Non-Government Facility," received 03/20/2014.

* The Board has requested that VA obtain the records from Dr. Carlos E. Mora Quesada.  Thus, these records may have been added to the file.  

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

(i)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested in service or within one year of separation from service.

(ii)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sexual dysfunction or erectile disorder is related to hypertension or medication taken for hypertension.  

The examiner must provide a rationale for the opinion given, which is based upon medical principles and evidence in the file.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

5. After completing Steps 1 through 4, and after conducting any further development deemed necessary, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, hypertension, erectile dysfunction, and a TDIU in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and he should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


